Citation Nr: 1523466	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-23 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

Development is required to obtain all, outstanding records pertaining to the claim, notably all VA treatment records dated from April 2011 to the present.  See June 2013 VA Form 9.  Also, a VA examination should be conducted to determine the current impairment associated with the psychiatric disability since the Veteran has not been afforded a VA examination to determine the current degree of severity of his PTSD since March 2011.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, notably VA treatment records dated from April 2011 forward.  

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the service-connected psychiatric disability.  Any indicated studies should be performed.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Ensure that the examiner provides all information required for rating purposes.  

3.  Undertake any other indicated development.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

